Citation Nr: 1543605	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for adjustment disorder with anxiety and depression prior to May 21, 2012, and a rating higher than 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied a rating higher than 10 percent for adjustment disorder with anxiety and depression.  The matter has since been transferred to the RO in Atlanta, Georgia.

In May 2014, the Atlanta RO granted a 30 percent rating for adjustment disorder with anxiety and depression effective from May 21, 2012.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in November 2014.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in February 2015 for additional development.

In April 2015, the Veteran submitted a VA Form 21-9840, Veterans Application for Increased Compensation Based On Unemployability, thereby filing a claim for a TDIU.  The U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is not separate from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Therefore, notwithstanding the denial of a TDIU in a January 2015 rating decision, the Veteran's TDIU claim has been incorporated into the current appeal.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Symptoms of a psychiatric disorder, including panic attacks, nightmares, flashbacks, anger, depression, anxiety, suicidal ideation, and poor hygiene, are not credibly demonstrated during the appeal period.

2.  The functional impact of the Veteran's service-connected disabilities does not preclude him from engaging in sedentary employment consistent with his prior history of such employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for adjustment disorder with anxiety and depression prior to May 21, 2012, and a rating higher than 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9410 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.16, 4.17, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2010 letter prior to the initial adjudication of his increased rating claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A September 2014 letter notified him of the criteria for establishing a TDIU.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's service-connected adjustment disorder; and assess the functional impact of his other service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's adjustment disorder with anxiety and depression is rated under Diagnostic Code 9410, which is part of the General Rating Formula for Mental Disorders.  

A 10 percent rating is assigned under DC 9410 for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9410.

A 30 percent rating is assigned under DC 9410 for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

This list of symptoms in this Diagnostic Code is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as suicidal ideation, panic attacks, and nightmares.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

In this case, however, special attention must be given to the Veteran's credibility.  As noted in the February 2015 remand, the record in this case contains significant evidence that the Veteran has persisted for many years in claiming psychiatric symptomatology due to fictitious Vietnam and combat service.

The objective evidence of record, specifically the official service personnel records and service treatment records, indicates that the Veteran did not serve in Vietnam and was never involved in a combat operation.  The Veteran's official Certificate of Release from Discharge or Active Duty (Form DD-214) for the period from July 16, 1970 to April 15, 1976, contains no indicia of Vietnam service or combat experience.  Although the DD-214 indicates that the Veteran served overseas during that period, the other service personnel and treatment records indicate that the Veteran served in Germany.  The DD-214 also states that the Veteran was given only three awards or commendations, specifically the National Defense Service Medal and two Good Conduct Medals.  Such awards do not denote combat experience.  Subsequent official DD-214s, issued for the remaining periods of the Veteran's service prior to his September 1984 discharge, contain no notations suggesting that the Veteran served in either Vietnam or in a combat situation.

In November 2010, during the pendency of the appeal, the Veteran submitted an additional copy of the DD-214 for the period from July 16, 1970 to April 15, 1976. On this copy, someone, presumably the Veteran, added additional awards and commendations which were not noted on the official DD-214.  On this copy, the Veteran is noted to have both "Vietnam Serice" [sic] and "Korean Serice [sic]."  The copy also indicates that the Veteran had been awarded the Soldier's Medal, three Bronze Stars with "V" devices, the Meritorious Service Medal, the Army Commendation Medal, two Purple Hearts, a Jungle Expert tab, a Combat Infantry Badge, a Vietnam Campaign Medal, an Army Presidential Unit Citation, a Korean Presidential Unit Citation, a Vietnam Presidential Unit Citation, a Vietnam Unit Citation, and the Army Achievement Medal.  Again, the Board notes that the Veteran's official records contain no suggestions that the Veteran either received any of these awards during his term of service, served in combat, or served overseas in any place other than Germany.

In the context of treatment and medical evaluations, the Veteran has made repeated references to this non-existent service in Vietnam, and psychiatric symptoms arising out of such service.  During an April 2009 VA examination, he spoke at length about his service in Vietnam as an infantryman in a special weapons platoon.  He reported experiencing auditory hallucinations of hearing his friend from Vietnam, and reported visual hallucinations of seeing Vietnamese people in the woods.

During a June 2010 VA examination, the Veteran again reported Vietnam service, and endorsed feelings of excessive guilt related to such service.  In a July 2010 statement, he reported being stabbed in the stomach while in Vietnam, and that he  was once hit by a hand grenade and medically evacuated to Saigon.  During an April 2012 RO hearing, he reported experiencing dreams of friends killed in Vietnam.  In VA records dated September 2013, he reported serving as a door gunner in Vietnam, participating in 19 combat missions, and receiving a Purple Heart.  Additional records from October 2013 reflect reports of war-related memories, including how he could not save his wounded best friend and was ordered to shoot him.  VA records from May 2014 and June 2014 show the Veteran reported being a Vietnam combat Veteran with a Purple Heart.  During a November 2014 VA examination, he reported intrusive memories of combat and other events occurring in Vietnam.  During his November 2014 Board hearing, he testified that he injured his back in Vietnam.  In VA records dated April 2015, he reported that, while in Vietnam, he saw his sergeant shoot two soldiers, and that he (the Veteran) chased the enemy and was hit by a grenade.

In addition to the Veteran making repeated references to fictitious service in Vietnam, the record in this case also reflects that he has maintained a rigid focus on achieving a higher VA disability rating, even to the point of endorsing symptoms for the express purpose of achieving a higher rating.

VA records dated December 2009 show the Veteran reported being upset, depressed, and anxious following a denial of his disability claim.  During his June 2010 VA examination, he reported that he did not understand why he could not get an increase in his disability rating, and that he was angry that the head of the Veterans Benefits Administration (VBA) did not increase his level of service connection.  

One of the most significant pieces of evidence demonstrating the Veteran's focus on his rating is private treatment records from June 2014.  During this visit, the Veteran brought paperwork from his lawyer to get his then-assigned 60 percent combined rating increased to 70 percent.  The treating physician noted that the Veteran was depressed and anxious because he wanted this increase.  The Veteran stated that, with his symptoms, he hoped to make that extra 10 percent (from 60 percent to 70 percent), which, according to him, would then make him eligible for 80 percent, and so forth.  The treating physician specifically stated that he wanted to discuss cognitive psychotherapy to diminish anxiety and depression, but the Veteran could not let these symptoms go because he was hoping to increase his disability rating through them.  The physician mentioned to the Veteran that he could write a book to get these angry, depressed thoughts off his chest and seek a new life, but went on to state that it was obvious why the Veteran had these symptoms, namely that he hoped to apply for increased disability.

VA records also dated June 2014 show the Veteran reported to his home health aide that, although he felt like killing himself, he was mostly concerned with his service-connected claim and money, and the health aide also noted that the Veteran was focused on these things.

During his November 2014 Board hearing, the Veteran stated that he was only at 60 percent, and needed 70 percent to obtain "unemployability," or a TDIU.  VA records from February 2015 show the Veteran called the VA crisis line because he was upset that he had not received an increase in his disability.  During a follow-up call, the Veteran shared that he really wanted to be 100 percent service-connected so that he could obtain full dental benefits.  Additional outpatient treatment records from February 2015 indicate that while the Veteran reported difficulty with nightmares and panic attacks, his psychiatrist noted that he was most concerned about receiving 100 percent service-connected disability.  Private records dated March 2015 show the Veteran presented as being focused on his disability rating.

An April 2015 VA examination noted that the Veteran's history of treatment reflected longstanding erratic attendance, and that the Veteran presented for services only in the context of psychosocial crisis, typically related to monetary benefits or the perceived lack thereof.  VA records from April 2015 show the Veteran complained about how VA should be paying him 100 percent service-connected disability.  On examination, his thought process was goal-directed, and noted by the treating physician as being focused on getting 100 percent service-connected disability.  The Veteran reported that he was not suicidal "unless my (service-connected claim) doesn't go through this time."  Private records also dated April 2015 show the Veteran reported being depressed, which he attributed to not being approved for more disability.

While the record includes ongoing diagnoses of conditions such as posttraumatic stress disorder (PTSD) and depressive disorder, these assessments appear to have been made without any knowledge or awareness of the above-listed history.  In order to obtain further clarification regarding the Veteran's state, the Board remanded the matter to obtain a VA examination, and the examiner was specifically instructed to carefully assess the validity of the Veteran's reports of his symptomatology.  This examination was conducted in April 2015.  Based on a review of the file, a history provided by the Veteran, and mental status examination, the examiner concluded that the Veteran's presentation no longer met the criteria for adjustment disorder, depressive disorder, or anxiety disorder.  The examiner noted that while the Veteran alleged panic attacks, flashbacks, and nightmares, he could not reliably describe any of these experiences.  Rather, his constellation of traits included no capacity to regulate emotions or tolerate minor distress, deceitfulness, and not accepting responsibility for life circumstances.  These traits were consistent with a personality disorder with borderline and antisocial features.

In light of the above, the Board finds that a rating higher than 10 percent for adjustment disorder with anxiety and depression prior to May 21, 2012, and a rating higher than 30 percent thereafter, are not warranted.  As noted earlier, the Veteran's credibility presents problems in this case which cannot be overlooked.  Generally, if a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  However, such a witness need not be found totally unworthy of belief.  A fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false.  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  The trier of fact must consider whether particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  In this case, the Veteran's reports of symptoms arising out of combat experiences in Vietnam are wholly contradicted by his service record, and are not confined to insignificant inconsistencies that might occur when a witness recounts events many years after the fact.  Given the vast discrepancy between the Veteran's statements and his record of service, and given the fact that he has been repeating these statements since even before the period on appeal, the Board must disregard his testimony in its entirety.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

This rejection of the Veteran's testimony is based not only on his proclivity to make false statements, but also on his well-documented propensity to endorse symptoms and seek treatment solely in the context of, or for the purpose of, seeking a higher disability rating.  The June 2014 private physician specifically noted that the Veteran declined to address symptoms of depression, anxiety, and anger in the hopes of achieving a higher rating.  VA records from April 2015 documented that the Veteran was not suicidal "unless my claim doesn't go through this time."  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Additional symptoms contained in the record are also not credible.  An April 2015 VA examiner noted that the Veteran could not reliably describe symptoms of panic attacks, flashbacks, or nightmares.  Even to the extent that the Veteran presented with marginal or poor hygiene, the Board does not accept such a manifestation as a credible symptom of a psychiatric disorder because the Veteran has, in other instances, physically presented himself in a manner consistent with his false verbal statements.  See April 2015 VA Records (noting that the Veteran wore a ball cap with Purple Heart and Bronze Star medals hanging on the cap).

The Board's assessment of the Veteran's statements is consistent with the April 2015 VA examiner's findings that the Veteran presentation no longer meets the diagnostic criteria for a psychiatric disorder, and that one of the traits associated with his personality disorder includes deceitfulness.

In sum, the record does not reflect credible evidence of symptoms of adjustment disorder with anxiety and depression, and higher ratings for that condition are not warranted prior or subsequent to May 21, 2012.

III.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for lumbosacral strain and degenerative disc disease of the lumbar spine, rated at 40 percent; adjustment disorder with anxiety and depression, rated at 10 percent prior to May 21, 2012, and 30 percent thereafter; hypertension, rated at 10 percent; and radiculopathy of the left lower extremity, rated at 10 percent, but only effective from June 13, 2014.  His combined rating is 50 percent prior to May 21, 2012; 60 percent from May 21, 2012, to June 12, 2014; and 70 percent thereafter.  Therefore, the Veteran only meets the schedular criteria for a TDIU as of June 13, 2014.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

In his April 2015 VA Form 21-8940, the Veteran reported working as a security dispatcher after service until 1995, and that he had one year of college level education.

An October 2014 VA examination of the spine noted that the functional impairment associated with the Veteran's spine condition included difficulty running, squatting, and walking for long during flare-ups of the condition.  There was no impact on sedentary activities.  An October 2014 VA examination for hypertension noted that the condition had no functional impact on either physical or sedentary employment activities.  The remainder of the evidence generated during the period on appeal does not further address the functional impact of these conditions.  In addition, as noted above, the evidence does not reflect credible symptoms of a psychiatric disability that would result in any functional impact on occupational duties.

Based on the evidence, the Board finds that a TDIU is not warranted in this case.  The functional impairment associated with the Veteran's lumbar spine condition and radiculopathy would limit physically demanding occupational duties, but has no effect on sedentary duties.  Hypertension, too, has no impact on sedentary functioning.  In addition, as noted above, the Veteran does not have credible symptoms of a psychiatric disability that would limit occupational functioning.  Given his history of working as a security dispatcher, a sedentary job, the Board finds that the Veteran's service-connected disabilities do not result in an overall level of functional impairment that would preclude him from obtaining or maintaining substantially gainful employment, as these disabilities would not limit sedentary employment consistent with the Veteran's prior history of such employment.


ORDER

A rating higher than 10 percent for adjustment disorder with anxiety and depression prior to May 21, 2012, and a rating higher than 30 percent thereafter, is denied.

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


